Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding claims 1, 8, and 15, Adepu discloses a computer system for augmenting perceptions of a machine sensing system, the system comprising a processor and a storage device coupled to the processor and storing instructions (Abstract discloses that cyber-physical systems, such as industrial control systems (ICS) are targets of cyberattacks. The article presents SCADMAN, which is a system with the goal to preserve control behavior integrity (CVI) of distributed cyber-physical systems). By observing the system-wide behavior, the correctness of individual controllers in the system can be verified. This allows SCADMAN to detect a wide range of attacks against controllers, like PLCs. The physical system – introduced in the claim limitations below – is any individual cyber-physical system, such as the PLCs discussed in Fig. 1 on Page 3, and the machine sensing system is SCADMAN. See further Page 4, Col. 2, paragraph 3 which discusses that SCADMAN is a separate system from the CPS), the method comprising:
obtaining, by one or more sensors, sensory information associated with a physical system (Page 4, paragraphs 1-2 disclose that each PLC is connected to its own local array of sensors and actuators that directly interface with the physical systems);  
determining a state of a first component of the physical system based on the obtained sensory information (Col. 1, Introduction discloses that using a series of sensors and actuators, PLCs can monitor the physical system’s state and control the system behavior); 
selecting, from a rule database, one or more logical rules associated with the at least first component (to control the system behavior, there has to be rules that tell the system how to be controlled for correct function); 


/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687